UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                  No. 99-4370

ANGEL QUINTANA,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Wilmington.
James C. Fox, District Judge.
(CR-98-94-F)

Submitted: February 22, 2000

Decided: March 14, 2000

Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed in part and dismissed in part by unpublished per curiam
opinion.

_________________________________________________________________

COUNSEL

J. Michael McGuinness, THE MCGUINNESS LAW FIRM, Eliza-
bethtown, North Carolina, for Appellant. Felice McConnell Corpen-
ing, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Angel Quintana appeals his conviction and 360-month sentence
imposed after a jury found him guilty of possession with intent to dis-
tribute cocaine, in violation of 21 U.S.C.A. § 841(a)(1) (West 1999).
Quintana's attorney has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), raising several issues but stating
that, in his view, there are no meritorious issues for appeal. Quintana
was informed of his right to file a pro se supplemental brief but has
failed to do so. Finding no reversible error, we affirm in part and dis-
miss in part.

Counsel first questions whether the district court erred in denying
the motion to suppress the cocaine, asserting that the initial stop of the
car in which officers found the cocaine and in which Quintana was
a passenger was invalid. We find that the stop was justified, given that
officers observed the vehicle traveling well below the posted speed
limit on the interstate and weaving across several lanes. See Whren
v. United States, 517 U.S. 806, 809-10 (1996). Counsel also asserts
that Quintana's statement that the cocaine was his was involuntary
because Quintana did not understand his rights under Miranda v.
Arizona, 384 U.S. 436 (1966). Under the totality of the circumstances,
we find that Quintana's will was not overborne, nor was his capacity
for self-determination impaired where he was orally advised of his
rights in English and with the assistance of an interpreter and was
given a card to read in Spanish. See United States v. Guay, 108 F.3d
545, 549 (4th Cir. 1997). Rather, his statements to the officers were
voluntary and admissible. Therefore, the district court did not err in
denying the motion to suppress.

Second, counsel questions whether the district court erred in deny-
ing Quintana's motion for judgment of acquittal. After a review of the
trial transcript, we find that the evidence, when viewed in the light

                     2
most favorable to the government, was sufficient for a rational trier
of fact to have found the essential elements of the crime beyond a rea-
sonable doubt. See United States v. Burgos, 94 F.3d 849, 862-63 (4th
Cir. 1996) (en banc). Quintana knowingly possessed the cocaine, see
United States v. Armstrong, 187 F.3d 392, 396 (4th Cir. 1999), and
his intent to distribute may be inferred from the amount of cocaine
seized, nearly one kilogram--an amount too large for personal con-
sumption. See Burgos, 94 F.3d at 873. We therefore find that the dis-
trict court did not err in denying the motion for judgment of acquittal.

Next, counsel disputes the district court's finding that Quintana
was a career offender. We find no error. Quintana was over eighteen
years old at the time of the offense (a felony controlled substance
offense) and had at least two prior felony controlled substances
offenses. See U.S. Sentencing Guidelines Manual § 4B1.1 (1998).
Contrary to counsel's assertion, the predicate offenses were not
related because the offenses were separated by an intervening arrest.
See USSG § 4A1.2(a)(2), comment. (n.3); United States v.
Breckenridge, 93 F.3d 132, 137 (4th Cir. 1996).

Finally, we find meritless counsel's assertion that the district court
erred by failing to grant Quintana a downward departure based on his
belief that the career offender designation seriously overrepresented
his criminal history. Because the district court recognized its authority
to depart, its refusal to do so is not reviewable on appeal. See United
States v. Bayerle, 898 F.2d 28, 30-31 (4th Cir. 1990).

In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Quintana's conviction and sentence, dismiss Quintana's
challenge to the district court's refusal to depart, and deny counsel's
motion to withdraw. This court requires that counsel inform his client,
in writing, of his right to petition the Supreme Court of the United
States for further review. If the client requests that a petition be filed,
but counsel believes that such a petition would be frivolous, then
counsel may move in this court for leave to withdraw from represen-
tation. Counsel's motion must state that a copy thereof was served on
the client. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED IN PART AND DISMISSED IN PART

                     3